Citation Nr: 1823687	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-22 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2016, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

Subsequent to the most recent supplemental statement of the case, additional evidence was added to the claims file.  However, RO review of such evidence was waived in a March 2018 statement by the Veteran.  Therefore, the Board can proceed.  


FINDING OF FACT

There was no permanent worsening of flat feet during service.


CONCLUSION OF LAW

Pre-existing flat feet was not aggravated by active military service.  38 U.S.C. §§ 1111, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The Veteran claims service connection for flat feet.  Specifically, asserting that his flat feet were noted at entrance and he was encouraged not to go to sick call.  He did go to sick call in September 1978, at which time he was told he had flat feet/fallen arches and told he needed arch supports.  Post-service, he saw a podiatrist regularly.  See September 2016 Board hearing and October 2016 statement. 

The regulations pertinent to the Veteran's service connection claim (38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306) were initially provided to the Veteran in the March 2014 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here. 

Service treatment records reveal the Veteran was noted to have flat feet upon examination at entrance to service in March 1978.  Because the Veteran's service treatment records clearly establish the pre-service existence of flat feet, the presumption of soundness at entrance does not attach.  Verdon v. Brown, 8 Vet. App. 529 (1996).  The Board needs to determine next whether the Veteran's pre-existing condition was aggravated during active duty.

Further review of the service treatment records reveals the Veteran was assessed with pes planus/falling arches of both feet and prescribed insoles/arch supports.  See September 14, 1978, and September 22, 1978, records.  The remaining service treatment records are silent for further complaints or treatment related to his flat feet, to include his May 1981 separation examination.  

Although the Veteran reports he experienced foot pain in service and was treated for his flat feet in September 1978, there is no evidence of permanent aggravation of the Veteran's pre-existing foot disability in service.  The Board acknowledges that a July 2015 statement from Dr. T.C.D. notes the Veteran had been a patient for over 22 years.  Over this time, he had presented with several podiatric pathologies.  Initial treatments were palliative in nature, addressing the complications caused by his flat feet deformity.  Dr. T.C.D. further notes that military medical documentation identifies the deformity as a source of pathology dating back to the 1970's.  "[The Veteran] has asked me to write this letter to confirm my belief that the flat feet deformity, present while serving in the military had a causal relationship to his subsequent foot complications."  However, the Board finds little probative value in this opinion as Dr. T.C.D. did not acknowledge that the Veteran's flat foot condition existed prior to service or present any opinion pertinent to an aggravation analysis.

Instead, the March 2013 VA examiner opined that it was less likely than not that the Veteran's bilateral flat feet was caused by or a result of an injury during service.  The examiner explained that he had a pre-existing condition prior to joining service, "but there might be aggravation of flat feet because during physical training.  That is why he was given insoles, but the separation examination showed that he had no symptoms of bilateral feet, they were asymptomatic."  Additionally, a September 2015 VA examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness, explaining that the pre-existing disability of bilateral pes planus was noted, the Veteran was treated in service for flat feet, "exertional 9/10 feet noted in service.  Exam by several independent examiners reported flat feet.  Limited subtalar range of motion noted.  Ongoing treatment in 2015 for flat feet."  The fact that the pre-existing condition became symptomatic and he was provided arch supports does not necessarily mean that the underlying condition worsened, which is the focus in a claim based on aggravation.

The Board finds there is no competent, credible, or persuasive medical evidence of record to refute the VA examiner's opinions.  Indeed, although the Veteran avers his flat feet were aggravated during service, his allegations are not persuasive for the following reasons.  First, while his service treatment records do show he complained of flat feet pain, such complaints abruptly end after 1978.  Indeed, during his May 1981 report of medical history he did not report any foot trouble.  His silence on this point weighs heavily against the arguments he now makes of his flat feet being aggravated during service.  Moreover, although he states he was encouraged not to go to sick call, the Board finds this unpersuasive as he did, in fact, seek medical treatment early in his service for his flat feet, and he was clearly able to go to sick call for a variety of other complaints such as vomiting, sore throat, a finger injury, and rashes during service.  It is reasonable to expect that if he was having continuing or worsening problems with his feet, he would have stated such, as he had the opportunity to do so while receiving medical treatment for other conditions.  The Veteran's argument is further refuted as the earliest possible post-service evidence of treatment for the Veteran's flat feet was in 1993 per Dr. T.C.D.'s statement, which was 12 years after service.   

As the preponderance of the evidence is against a finding that the Veteran's pre-existing flat feet was permanently aggravated beyond the natural progression of the disability in service, service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for flat feet is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


